Case 1:19-cv-03200-NYW Document 19 Filed 12/02/19 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Case No. 2019-cv-03200-NYW

NEDA SAMIMI-GOMEZ, individually and as personal representative of the Estate of
Kamyar Samimi,
NEGEEN SAMIMI, and
ANTHONY SAMIMI,

       Plaintiffs,
v.

THE GEO GROUP, INC., and
JEFFREY ELAM PETERSON, M.D.,

     Defendants.
_________________________________________________ _____________________

 DEFENDANT GEO’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                  RESPONSIVE PLEADING TO COMPLAINT
________________________________________________________________________

       Defendant THE GEO GROUP, INC. (“Defendant GEO”), submits this Unopposed

Motion for Extension of Time to File Resposive Pleading to Complaint and, in support

thereof, states as follows.

                                     CERTIFICATION

       Undersigned counsel has discussed the relief requested herein with counsel for

Plaintiffs and is authorized to state that such relief is unopposed.

                                         MOTION

       1.      Plaintiffs filed their Complaint on November 12, 2019. Doc. 1.

       2.      On November 15, 2019, Defendant GEO was served with the Complaint. See

Doc. 15. Accordingly, a responsive pleading on behalf of Defendant GEO is due on or

before December 6, 2019.
Case 1:19-cv-03200-NYW Document 19 Filed 12/02/19 USDC Colorado Page 2 of 3




       3.     Undersigned counsel was only recently retained to represent Defendant GEO

in the present matter and is still awaiting the receipt of certain file materials and underlying

documentation that are essential in the preparation of Defendant GEO’s responsive

pleading.

       4.     Additionally, due to the recent Thanksgiving holiday, undersigned counsel

has been out of office for a period of time and unable to devote a significant amount of

time towards the preparation of Defendant GEO’s responsive pleading.

       5.     Defendant GEO therefore requests an extension of time, up to and including

December 23, 2019, within which to file its responsive pleading. This is Defendant GEO’s

first request for extension of the responsive pleading deadline. It is not believed that any

party will be prejudiced by the granting of this motion.

       6.     Defendant GEO further understands that Defendant Peterson will be filing

a similar request for extension of time to file his responsive pleading.

       WHEREFORE, Defendant GEO respectfully requests an order from this Court,

granting it an extension of time up to and including December 23, 2019, within which to

respond to Plaintiffs’ Complaint.

                                            Respectfully submitted,

Date: December 2, 2019                      s/ Ann B. Smith
                                            Ann B. Smith
                                                   VAUGHAN & DeMURO
                                                   111 South Tejon, Suite 545
                                                   Colorado Springs, CO 80903
                                                   (719) 578-5500 (phone)
                                                   (719) 578-5504 (fax)
                                                   asmith@vaughandemuro.com (e-mail)
                                            ATTORNEY FOR DEFENDANT GEO GROUP,
                                            INC.

                                               2
Case 1:19-cv-03200-NYW Document 19 Filed 12/02/19 USDC Colorado Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of December, 2019, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system which will send notification of
such filing to the following e-mail addresses:

Matthew C. Baisley
mbaisley@bakerlaw.com

Michelle R. Gomez
mgomez@bakerlaw.com

Mark Silverstein
msilverstein@aclu-co.org

Sara R. Neel
sneel@aclu-co.org

Arielle Herzberg
aherzberg@aclu-co.org



                                         s/ Ann B. Smith
                                         Ann B. Smith
                                                VAUGHAN & DeMURO
                                                111 South Tejon, Suite 545
                                                Colorado Springs, CO 80903
                                                (719) 578-5500 (phone)
                                                (719) 578-5504 (fax)
                                                asmith@vaughandemuro.com (e-mail)
                                         ATTORNEY FOR DEFENDANT GEO GROUP,
                                         INC.




                                            3
